The Honorable Henry "Hank" Wilkins, IV State Senator 717 W. 2nd Avenue Pine Bluff, AR 71601
Dear Senator Wilkins:
I am writing in response to your request for my opinion on the following questions:
  1. Was it lawful for UAPB to make cash advances to Southeast Arkansas Community Development Corporation (SACDC) in October 2002 using state and/or federal funds to pay for goods and services not delivered?
  2. Was it lawful for UAPB to enter into a contract with SACDC if such corporation did not possess a valid state contractor's license or had posted appropriate surety bond?
  3. Was it lawful for UAPB to advance state and/or federal funds to SACDC in July 2003 for the purpose of retaining legal counsel to file bankruptcy for the corporation?
  4. Was it a conflict of interest for UAPB to make cash advances to SACDC to initiate bankruptcy proceedings when UAPB was a large creditor of SACDC and the Chancellor of UAPB was the listed registered agent for service for the SACDC?
RESPONSE
Given the intensely factual nature of the apparent dispute at issue, I must respectfully decline to answer your questions. Although I am statutorily obliged to render my opinion to members of the legislature and various state officials regarding matters of state law, A.C.A. §25-16-706, I am neither authorized nor equipped to opine on issues whose resolution will necessarily involve making factual determinations. Resolving such issues is a task traditionally left to the courts.
Moreover, as has recently been widely publicized, the head of SACDC has recently been indicted by a federal grand jury on charges that are intimately related to his disposition of SACDC assets and his relationships with the sources of these assets. It is my understanding that the trial of this matter is currently scheduled for February 2, 2004. In order to avoid encroaching upon exclusively judicial prerogatives, it has long been the policy of this executive-branch office to avoid rendering opinions on matters that are either pending in or appear uniquely appropriate for submission to the courts for resolution.
I regret that I could not be of assistance to you in this matter.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB/JHD:cyh